[Cite as U.S. Bank Natl. Assn. v. Keefer, 2014-Ohio-4759.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           MADISON COUNTY




U.S. BANK NATIONAL                                      :
ASSOCIATION, AS TRUSTEE,                                     CASE NO. CA2013-09-032
                                                        :
        Plaintiff-Appellee,                                       OPINION
                                                        :          10/27/2014

    - vs -                                              :

                                                        :
MELISSA K. KEEFER, et al.,
                                                        :
        Defendants-Appellants.
                                                        :



         CIVIL APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                             Case No. CV20110252



Carpenter, Lipps & Leland, David A. Wallace and Amberle Houghton, 280 North High Street,
Suite 1300, Columbus, Ohio 43215, for plaintiff-appellee

Melissa K. Keefer and Daymond Keefer, 503 Harrington Drive, Plain City, Ohio 43064,
defendants-appellants, pro se



        S. POWELL, J.

        {¶ 1} Defendants-appellants, Melissa K. Keefer and Daymond Keefer, appeal pro se

following a decision of the Madison County Court of Common Pleas granting summary

judgment to plaintiff-appellee, U.S. Bank National Association, as Trustee, as successor-in-

interest to Bank of America, N.A., as Trustee, as successor by merger to LaSalle Bank
                                                                    Madison CA2013-09-032

National Association, as Indenture Trustee for the holders of the Accredited Mortgage Loan

Trust 2005-3 Asset (U.S. Bank), in its action for foreclosure. For the reasons outlined below,

we affirm.

       {¶ 2} On September 1, 2011, U.S. Bank filed a complaint seeking to foreclose on the

Keefers' property located at 503 Harrington Drive, Plain City, Madison County, Ohio,

attaching a copy of the original note and mortgage. The Keefers filed their answer to U.S.

Bank's complaint October 4, 2011. As part of their answer, the Keefers notified the trial court

of "their intention to take full advantage of Court-afforded time to pursue Discovery of [U.S.

Bank] vigorously" through the use of interrogatories, requests for production of documents,

requests for admissions, and depositions. According to their answer, the Keefers expected

to complete their discovery in this matter within six months.

       {¶ 3} That same day, the Keefers also filed a request for foreclosure mediation,

which the trial court granted on October 6, 2011. Mediation was subsequently scheduled to

begin on November 18, 2011, where the case remained until it was referred out of mediation

after approximately 18 months on April 12, 2013. During this time, U.S. Bank served a

number of discovery requests on the Keefers, which included interrogatories, requests for

production of documents, and requests for admissions, to which the Keefers never

responded. Although previously notifying the trial court of their intent to pursue discovery

"vigorously," it is undisputed the Keefers never served U.S. Bank with any discovery requests

during mediation, or at any other time thereafter. The Keefers also did not file any requests

with the trial court to compel discovery from U.S. Bank.

       {¶ 4} On July 29, 2013, U.S. Bank filed a motion for summary judgment with attached

affidavit and exhibits in support. Just as with U.S. Bank's discovery requests, the Keefers did

not provide any response to U.S. Bank's summary judgment motion.               Therefore, on

September 18, 2013, the trial court granted judgment in favor of U.S. Bank and entered a
                                              -2-
                                                                     Madison CA2013-09-032

decree in foreclosure. The Keefers now appeal following the trial court's decision granting

judgment to U.S. Bank, raising one assignment of error for review.

       {¶ 5} THE TRIAL COURT ERRED TO THE PREJUDICE OF DEFENDANTS-

APPELLANT IN REFUSING TO ALLOW DEFENDANTS TO PURSUE DISCOVERY OF

PLAINTIFF AT ALL TIMES RELEVANT TO THE CASE, DURING THE PENDENCY OF THE

CASE.

       {¶ 6} At the outset, we note that parties who appear "pro se are held to the same

standard as litigants who are represented by counsel." Jones v. Nichols, 12th Dist. Warren

No. CA2012-02-009, 2012-Ohio-4344, ¶ 23, citing State ex rel. Leon v. Cuyahoga Cty. Court

of Common Pleas, 123 Ohio St.3d 124, 2009-Ohio-4688, ¶ 1. In turn, "a pro se litigant is

presumed to have knowledge of the law and correct legal procedures so that he remains

subject to the same rules and procedures to which represented litigants are bound." Fikri v.

Best Buy, Inc., 12th Dist. Warren No. CA2013-06-051, 2013-Ohio-4869, ¶ 11, quoting

Murphy-Kesling v. Kesling, 9th Dist. Summit No. 24176, 2009-Ohio-2560, ¶ 13. Simply

stated, "[p]ro se litigants are not to be accorded greater rights and must accept the results of

their own mistakes and errors, including those related to correct legal procedure." Cox v.

Zimmerman, 12th Dist. Clermont No. CA2011-03-022, 2012-Ohio-226, ¶ 21.

       {¶ 7} That said, in their single assignment of error, the Keefers do not argue the trial

court erred by granting summary judgment to U.S. Bank. Rather, the Keefers merely argue

the trial court erred by denying them the ability to conduct discovery prior to the trial court

issuing its summary judgment decision and decree of foreclosure in U.S. Bank's favor.

Specifically, the Keefers claim the trial court "refused either directly or indirectly to allow

[them] such opportunity to propound Discovery upon [U.S. Bank] and proceeded to

adjudicate the Case without the benefit of the information which could have been obtained by

way of extensive Discovery." We disagree.
                                              -3-
                                                                   Madison CA2013-09-032

       {¶ 8} The Rules of Civil Procedure allow parties to conduct discovery immediately

"after the commencement of the action." Fifth Third Mtge. Co. v. Bell, 12th Dist. Madison No.

CA2013-02-003, 2013-Ohio-3678, ¶ 44, citing Civ.R. 33 and 34. However, as the record

reveals, the Keefers never attempted to conduct any discovery by serving U.S. Bank with

interrogatories, document requests, requests for admissions, or deposition notices at any

time. Nor did the Keefers ever file any motions to compel discovery from U.S. Bank. As this

case was pending for over two years, the Keefers had ample time and opportunity to conduct

discovery, yet simply chose not to do so. The fact that this matter was initially referred to

mediation does not impact our finding in any way. See, e.g., GMAC Mtge., L.L.C. v. Purnell,

10th Dist. Franklin No. 13AP-551, 2014-Ohio-940, ¶ 16 (finding appellant had more than

enough time to conduct discovery during the two and one-half years the case was pending

where discovery was not stayed during mediation). Therefore, after a thorough review of the

record, we find no merit to the Keefers' claim the trial court somehow denied them the ability

to conduct discovery in this matter at any time. Accordingly, the Keefers' sole assignment of

error lacks merit and is overruled.

       {¶ 9} Judgment affirmed.


       RINGLAND, P.J., and M. POWELL, J., concur.




                                             -4-